Garrigues, C. J.,
dissenting:
I can not agree with the majority opinion.
The agreement that the title to the silo should remain in the vendor after it was erected on the premises constituted a secret lien, and was void as to third parties. I think the owner of the real estate mortgage was a third party, and, as to him, the silo, when erected upon the land, became real estate, like a bam or a dwelling thereon. I can see no distinction as to whether the improvement was placed on the premises by the land owner, or by another under some secret agreement with the owner.
I am authorized to state that Mr. Justice Scott concurs in this view.